In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                         No. 15-23V
                                   Filed: August 14, 2015

*************************                                UNPUBLISHED
BRANDIE TERRY,                             *
                                           *             Special Master Hamilton-Fieldman
                     Petitioner,           *
                                           *
v.                                         *             Attorneys’ Fees and Costs;
                                           *             Reasonable Amount Requested to
SECRETARY OF HEALTH                        *             which Respondent Does Not Object.
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
*************************
Sean Greenwood, The Greenwood Law Firm, Houston, TX, for Petitioner
Darryl Wishard, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION 1

        On January 8, 2015, Brandie Terry (“Petitioner”) filed a petition for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that a Tetanus, Diphtheria, Pertussis (“TDaP”) vaccine
administered on October 29, 2012 caused her to suffer from an immunity disorder or allergic
reaction manifesting in exhaustion, vision problems, joint pain, rashes, and headaches. On July
22, 2015, the undersigned issued a decision dismissing the petition.

        On August 13, 2015, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees
and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $11,334.97 in
fees and costs. Of this amount, $11,075.00 is compensation for fees and costs incurred by
Petitioner’s counsel; $259.97 is compensation for the out-of-pocket expenses incurred by
Petitioner.


1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amounts seem reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $11,075.00, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Sean
Greenwood, of The Greenwood Law Firm. The undersigned also awards the amount of
$259.97, in the form of a check payable solely to Petitioner.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




       2
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.




                                                 2